*359Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Andréu García.
Conforme correctamente se expresa en la sentencia ma-yoritaria emitida por el Tribunal en el presente caso: el Ministerio Público tiene la “obligación constitucional” de revelarle a un imputado de delito aquella prueba en su poder que pueda beneficiarle a éste; que cuando el Estado oculta, suprime u omite evidencia favorable a la defensa de un imputado de delito, se incurre en una violación del de-bido procedimiento de ley, independiente-mente del hecho de que el Estado haya actuado o no de buena fe; que esta norma incluye evidencia constitutiva de prueba de impug-nación de la credibilidad de un testigo, constituyendo la supresión de esta clase de evidencia una violación al dere-cho de todo imputado de delito de su derecho a tener un juicio justo e imparcial, y que la norma antes expuesta responde a la premisa de que el interés del Estado, en re-presentación de la ciudadanía en general, es de que se haga justicia. Brady v. Maryland, 373 U.S. 83 (1963); Giles v. Maryland, 386 U.S. 66 (1967); Giglio v. United States, 405 U.S. 150 (1972); United States v. Agurs, 427 U.S. 97 (1976); United States v. Bagley, 473 U.S. 667 (1985); Pennsylvania v. Ritchie, 480 U.S. 39 (1987); Pueblo v. Hernán-dez García, 102 D.P.R. 506 (1974); Pueblo v. Delgado López, 106 D.P.R. 441 (1977); Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979).
En el presente caso no hay la más mínima duda, ni con-troversia, sobre el hecho de que el Estado —a pesar de la existencia de un requerimiento específico de la defensa a esos efectos— ocultó, suprimió u omitió informarle a la de-fensa sobre el hecho de que el único testigo de cargo que conecta al aquí apelante con los hechos que le imputan a *360éste había entrado en un acuerdo con el Estado de declarar contra el apelante a cambio de que se le rebajara la califi-cación del delito y ser sentenciado a una pena de prisión relativamente benévola.
Conforme dispone la Regla 44 (B) (4) de Evidencia de 1979 (32 L.P.R.A. Ap. IV), la credibilidad de un testigo puede ser impugnada mediante la demostración de la exis-tencia de “cualquier prejuicio, interés u otro motivo de par-cialidad por parte del testigo”. (Énfasis suplido.)
El “beneficio”, producto del acuerdo antes mencionado, recibido por el testigo en controversia consistió, nada más y nada menos, en que en lugar de ser sentenciado a no-venta y nueve (99) años de presidio, a éste le fue impuesta una sentencia de doce (12) años. Procede que uno se cues-tione si resulta ser fundamental y determinante, en la de-cisión que tiene que hacer el juzgador de los hechos sobre la credibilidad que le pueda merecer, o no, un testigo de cargo, el “dato” de que ese testigo iba a recibir un beneficio de esa magnitud a cambio de su declaración adversa al aquí apelante. Esto es, si ese hecho constituía o no sufi-ciente “interés” o aliciente que, en opinión de los señores del Jurado, pudieran haber llevado al referido testigo a implicar falsamente al apelante en el asesinato que dicho testigo cometió, todo ello con el propósito de “salvarse” de una reclusión de por vida en una institución penal.
Conforme surge de la sentencia emitida, una mayoría de los integrantes de este Tribunal contesta la referida in-terrogante expresando que está convencida “más allá de duda razonable, de que dicho error no perjudicó al acusado y de que aun cuando el juzgador de los hechos hubiera tenido ante sí el acuerdo, el resultado habría sido el mismo”. Sentencia, pág. 354. Cómo llega a esa sorpren-dente conclusión, es algo que la mayoría no explica. Dicha actuación, a nuestra manera de ver las cosas, constituye evidencia incuestionable de una peligrosa tendencia *361por parte de este Tribunal de convertirse en “juzgador de los hechos” desde este estrado apelativo.
En resumen, disentimos por cuanto el resultado a que se llega en el caso es uno erróneo. De nada sirve que en las decisiones que se emitan en los casos que vienen ante la consideración de este Tribunal se haga una exposición co-rrecta de la ley y la jurisprudencia pertinente si éstas son aplicadas erróneamente en los mismos. Cuando se actúa en esta forma, no hay duda, se "ilustra” al foro y a las partes sobre el derecho aplicable; lamentablemente, sin embargo, no se hace justicia.